DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first conveyance structure (claim 12), the self-contained sealing bead (claim 9), and the second conveyance structure (claims 11 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Claim 1 is objected to because of the following informalities:  “wherein the second lip seal section comprises an elastomeric sealing material” in line 10 should read “wherein the sealing material of the second lip seal section comprises an elastomeric material”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “wherein the second lip seal section comprises a softer sealing material than the first lip seal section” should read “wherein the sealing material of the second lip seal section is softer than the sealing material of the first lip seal section”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “wherein the first lip seal section comprises a polymer material” should read “wherein the sealing material of the first lip seal section comprises a polymer”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  “wherein the first lip seal section comprises a PTFE material” should read “wherein the first lip seal section comprises PTFE”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the first conveyance structure” and “the second conveyance structure” in claims 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Examiner notes that the first and second conveyance structures are disclosed in the specification only as comprising a spiral twist, and the further conveyance structure is not disclosed in the specification as having any specific structure (see the related 112(b) rejection of such below).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 11, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a circumferential self-contained sealing bead on a side facing a surface to be sealed of a first machine element”. This limitation is indefinite for two reasons. First, the first machine element has already been claimed in the intended use of the 

Claim 11 recites the limitation “the second conveyance structure”. This limitation is indefinite as it lacks antecedent basis and is unclear whether Applicant intended to newly claim this element here, or if Applicant intended to cancel this claim as the second conveyance structure was canceled from the independent claim. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to cancel this claim.

Claim 12 recites the limitation “the first and second conveyance structure each have a conveyance direction that is either the same as one another or the opposite of one another”. This limitation is indefinite as it lacks antecedent basis and is unclear whether Applicant intended to newly claim the conveyance structures here, or if Applicant intended to cancel this claim as the conveyance structures were canceled from the independent claim. Additionally this limitation is 

Claim 14 recites the limitations “the lip seal sections sealingly enclose the first machine element” and “the supporting element sealingly contacts the second machine element”. These limitations are indefinite as claim 1, on which this claim relies, is directed to a sealing ring and this claim recites elements of the intended use of the sealing ring from the preamble of claim 1. Thus it is unclear whether applicant is requiring the first and second machine elements for infringement of the claim to occur or if applicant is attempting to somehow further define the intended use of the preamble of claim 1 (i.e. is applicant claiming a sealing ring capable of such a use, or is applicant intending to claim a seal assembly with a sealing ring installed in a particular way between particular machine elements?). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the lip seal sections are configured to sealingly enclose the first machine element” and “the supporting element is configured to sealingly contact the second machine element” such that it is clear that such is merely a capability of the sealing ring.

Claim 16 recites the limitations “the first machine element, the second machine element, and the sealing ring delimit a space to be sealed which is filled at least partially with a medium to be sealed, and wherein the lip seal is precurved in a direction of the space to be sealed”. These limitations are indefinite as claim 1, on which this claim relies, is directed to a sealing ring and 

Allowable Subject Matter
Claims 1-6, and 15 are objected to but would be indicated as allowable upon overcoming the above claim objections. Claims 14 and 16 would be allowable upon overcoming the above 112(b) rejections in the manner as suggested by Examiner above. Examiner recommends cancellation of claims 9, 11, and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675